KEHOE, Judge.
Appellant, defendant below, appeals a judgment of conviction and sentence entered pursuant to a jury verdict finding him guilty of carrying a concealed firearm. We reverse.
The sole ground for reversal in this case is that the record, at the conclusion of all the testimony, is wholly devoid of any evidence upon which the jury could have determined that the firearm was concealed. The only direct testimony in regard to the concealment of the firearm is that of appellant. There is no evidence to show any inconsistency with his testimony that the firearm was not concealed. Proof of concealment is an essential element of the crime of carrying a concealed firearm and such element must be proven beyond a reasonable doubt. Here the evidence before the jury was not susceptible of such proof. Donald v. State, 344 So.2d 633 (Fla.2d DCA 1977). Accordingly, the judgment and sentence of the trial court are reversed and the cause is remanded with directions that appellant be discharged.
Reversed and remanded with directions.